In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Levine, J.), dated June 13, 1988, which granted the motion of the defendants Price and Tykot for summary judgment dismissing the complaint insofar as asserted against them as time barred.
Ordered that the order is affirmed, with costs.
The plaintiff, in opposition to the defendant physicians’ motion for summary judgment, failed to raise any triable issues of fact as to whether the continuous treatment doctrine may be applied to toll the Statute of Limitations. Specifically, the plaintiff failed to tender sufficient proof to establish that the treatment rendered by the defendant physicians was for the same condition or illness as that for which the plaintiff’s decedent was subsequently treated by members of the defendant physicians’ medical group (cf., Watkins v Fromm, 108 AD2d 233). Since the continuous treatment doctrine requires that subsequent medical treatment be related to the "same original condition or complaint” (Borgia v City of New York, 12 NY2d 151, 155), the order which granted the defendant physicians’ motion for summary judgment dismissing the complaint is affirmed. Mangano, P. J., Kunzeman, Eiber and Harwood, JJ., concur.